Citation Nr: 0616004	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from August 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for residuals 
of hepatitis C and assigned a 10 percent evaluation.  In a 
May 2003 decision, a Decision Review Officer granted a 
20 percent evaluation for residuals of hepatitis C.  The 
veteran has indicated he is not satisfied with the 20 percent 
evaluation, and thus the appeal continues.


FINDING OF FACT

Residuals of hepatitis C are currently manifested by 
complaints of fatigue, without anorexia, weight loss, or 
hepatomegaly.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected infectious hepatitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 letter, which was sent after the 
issuance of the rating decision on appeal (and which timing 
will be discussed below).  In it, VA informed the veteran 
that in order to substantiate a claim for an evaluation in 
excess of 20 percent for hepatitis C, he would need to bring 
forth evidence of daily fatigue, malaise, and anorexia with 
minor weight loss and hepatomegaly, entitlement to an 
increased evaluation for incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks but less than six weeks 
in the past 12-month period.  VA also informed the veteran of 
what constitutes an "incapacitating episode."  

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, VA informed the veteran that it would 
make as many requests as necessary to obtain records from 
federal agencies unless it was determined that it would be 
futile to ask for the records or conclude that the records 
did not exist.  It stated it would also make reasonable 
efforts to obtain relevant evidence, such as private medical 
records, employment records, or records from other state and 
local government agencies.  It noted that if it had 
difficulty obtaining the records, it would let him know and 
provide him with an opportunity to submit the records 
himself.  Finally, it stated that the veteran should send VA 
any copies of any relevant evidence he had in his possession.  

In this appeal, the Board finds that the veteran has notice 
of what type of information and evidence he needs to 
substantiate the claim for increase.  However, VA did not 
provide him with notice of the type of evidence necessary to 
establish an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of a 
fully VCAA-compliant letter.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirements 
was harmless error.  The content of the July 2003 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity to submit additional evidence, and he did not.  
He was provided with additional opportunities to submit 
additional evidence following the issuance of January 2004 
and December 2005 supplemental statements of the case, and he 
did not.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records, and private medical 
records that the veteran has identified.  VA has provided the 
veteran with multiple examinations in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Increased Rating

The veteran asserts that he warrants an evaluation in excess 
of 20 percent for residuals of hepatitis C.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's hepatitis C.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App.  at 126-
28.  

The veteran is service-connected for hepatitis C, rated under 
38 C.F.R. § 4.114, Diagnostic Code 7354.  The veteran's 
disability has been rated at 20 percent disabling since 
service connection was granted.  Under that Diagnostic Code, 
a 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation is warranted where 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  Note (2) provides 
that, for the purposes of evaluation conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005).

As stated above, the veteran's service-connected residuals of 
hepatitis C are rated as 20 percent disabling under 
Diagnostic Code 7354.  It must be noted that service 
connection for recurrent urinary tract infections, evaluated 
as 40 percent disabling; hiatal hernia with gastroesophageal 
reflux and Barrett's esophagus, evaluated as 10 percent 
disabling; and mood disorder, evaluated as 100 percent 
disabling have been granted as being secondary to the 
service-connected hepatitis C.  Thus, the veteran is in 
receipt of separate evaluations for these symptoms associated 
with hepatitis C.  In order to receive the 40 percent 
evaluation under the current criteria, the evidence must show 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating  episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant  pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005).

The veteran's symptoms related to hepatitis C can be 
summarized as complaints of fatigue and weakness and recent 
complaints of vomiting three times a week.  The veteran's 
weight has been stable throughout the appeal period.  He has 
consistently denied abdominal pain and hemetemesis and 
melena.  As a whole, the medical evidence does not rise to 
the level of a 40 percent rating under Diagnostic Code 7354.  
There is no evidence of anorexia.  Medical professionals have 
specifically noted that the veteran does not have anorexia or 
malabsorption and that his weight has been stable.  There 
also are  no findings of hepatomegaly or periods of 
incapacitation, and the veteran has not claimed such 
symptomatology.  The preponderance of the evidence is against 
a finding that a 40 percent evaluation is warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. 119.  However, 
there appears to be no identifiable period of time since the 
effective date of service connection, during which the 
residuals of hepatitis C warranted a rating higher than 20 
percent.  Thus "staged ratings" are inapplicable to this 
case.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected residuals of 
hepatitis C, and there is no objective evidence that this 
disability, in and of itself, has caused marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

In sum, the Board finds that the level of the residuals of 
hepatitis C is appropriately evaluated as 20 percent 
disabling under Diagnostic Code 7354.  In making this 
determination, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the evidence is not equally 
balanced, in this regard, the benefit-of-the-doubt doctrine 
does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 20 percent for residuals 
of hepatitis C is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


